per curiam:
El Lie. Dennis Vélez Barlucea otorgó un con-trato de servicios profesionales con el Municipio de Adjun-tas (Municipio), con vigencia desde el 1ro. de julio de 1991 hasta el 30 de junio de 1992.(1) Varias estipulaciones con-tractuales entre las partes merecen nuestra atención, en-tre ellas, las siguientes:
—PRIMERO: El ASESOR LEGAL se compromete y obliga a prestarle asesoramiento legal al MUNICIPIO, a representarlo en los Tribunales de Justicia de Puerto Rico; a emitir consultas y opiniones legales en aquellos casos que tenga a bien encomen-darle el MUNICIPIO, a intervenir en la redacción de proyectos y resoluciones estatales y municipales; a emitir consultas y opi-niones legales en aquellos casos relacionados con la Ley Municipal, la Ley y el Reglamento de Personal, incluyendo separa-ciones de cargo y empleos, y formulación de cargos de empleados municipales que le refiera el MUNICIPIO.
—SEGUNDO: El ASESOR LEGAL se compromete a asumir la representación legal del MUNICIPIO en los pleitos que le sean asignados y relacionados con dicho MUNICIPIO que se lleven ante el Tribunal Supremo de Puerto Rico, ante el Tribunal de Primera Instancia de Puerto Rico, ante la Junta de Apelaciones del Sistema de Administración de Personal (JASAP) y ante cualquier otro organismo o foro administrativo.
*301—NOVENO: Lo aquí pactado no limita la facultad del ASESOR LEGAL de ejercer libremente su profesión de abogado, ni de llevar a cabo negocios lícitos como cualquier otro hombre de negocios; disponiéndose, que durante la vigencia de este con-trato el ASESOR LEGAL no tomará parte, ni asumirá parte o representación legal a favor de parte alguna e[n] litigio [s] contra el MUNICIPIO, ni asesorará ni ayudará o asumirá repre-sentación alguna en acciones judiciales o extrajudiciales en las cuales dichas parte [s] reclame [n] o alegue [n] intereses adversos a los del MUNICIPIO.
Exhibit III del Informe del Comisionado Especial.
Teniendo en cuenta la relación contractual entre dicho letrado y el Municipio, examinemos ahora los hechos que dan lugar a la presente querella.
1 — I
El 14 de septiembre de 1992, el Estado, en nombre y a requerimiento del Municipio, presentó una Petición de Ex-propiación Forzosa ante el entonces Tribunal Superior, Sala de San Juan.(2) Además, consignó la cantidad de dos-cientos noventa y cuatro mil dólares ($294,000) en la Se-cretaría del anterior Tribunal Superior, conforme a lo dis-puesto en la Ley de Expropiación Forzosa de 12 de marzo de 1903, según enmendada.(3) El terreno expropiado perte-necía a la Sucesión de Fernando Belvis Allongo, y se utili-zaría para la construcción de un terminal de carros públicos.
Dentro del predio expropiado existía una estructura de madera destinada a la venta de cerámicas, cuya arrenda-taria era la Srta. Nereida Román Torres. Sin embargo, la señorita Román Torres no fue incluida como parte con in-terés en la Petición de Expropiación Forzosa incoada por el Estado Libre Asociado de Puerto Rico.
*302En vista de lo anterior, el 6 de mayo de 1992, la señorita Román Torres presentó una demanda por derecho propio contra el Municipio. Reclamó la cantidad de ocho mil dóla-res ($8,000) en concepto de daños por el desalojo del que fue objeto como consecuencia del procedimiento de expro-piación forzosa. (4)
El 22 de mayo de 1992 se presentó una estipulación en la cual se transigía la referida reclamación por la suma de ocho mil dólares ($8,000) sin intereses ni honorarios de abogado. En dicha estipulación se informó que ésta había sido aprobada por la Asamblea Municipal de Adjuntas me-diante la Resolución Núm. 25, Serie 1991-1992, aprobada el 12 de mayo de 1992.(5) La señorita Román Torres firmó la estipulación y el licenciado Vélez Barlucea firmó como representante legal del Municipio.(6) El 27 de mayo de 1992, el entonces Tribunal de Distrito de Puerto Rico, Sala de Adjuntas, aprobó la estipulación y la hizo formar parte de la sentencia(7)
Posteriormente, la Oficina del Contralor de Puerto Rico inició una auditoría de las operaciones fiscales del Municipio(8) Durante la misma, advirtieron que la de-manda presentada por la señorita Román Torres guardaba similitud con los documentos redactados por el asesor legal del Municipio, el licenciado Vélez Barlucea. La Oficina del Contralor evaluó el contrato de servicios profesionales en-tre el Municipio y el licenciado Vélez Barlucea, y le tomó declaraciones juradas a la Srta. Nereida Román Torres(9) a *303su padre, Sr. Mariano Román Rivera,(10) y a la que fuera secretaria del licenciado Vélez Barlucea, Sra. Wanda Molina Acevedo.
A tenor con la investigación que llevó a cabo la Oficina del Contralor, el 21 de marzo de 1997 la honorable Ileana M. Colón Cario, entonces Contralora de Puerto Rico, pre-sentó queja contra el licenciado Vélez Barlucea, impután-dole conducta reñida con los Cánones 21 y 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. Expresamente adujo, que el licenciado Vélez Barlucea, siendo asesor legal del Municipio, asesoró y ayudó en la redacción de la demanda incoada por la señorita Román Torres contra dicho municipio. De la conducta antes aludida, la Queja expone que dicho letrado incurrió en conducta conflictiva e impropia. (11)
En cumplimiento con la resolución emitida por este Tribunal el 24 de octubre de 1997, el Procurador General de Puerto Rico presentó querella el 26 de noviembre de 1997 contra el Lie. Dennis Vélez Barlucea. Dicha querella im-puta al referido letrado violaciones a los Cánones 18, 21 y 38 del Código de Ética Profesional.(12) Los cargos imputa-dos disponen, respectivamente, de la forma siguiente:
CARGO I
El Ledo. Dennis Vélez Barlucea incurrió en conducta violato-ria del Canon 18 de Ética Profesional (4 L.P.R.A. Ap. IX, C. 18) al no defender los intereses de su cliente, el Municipio de Ad-juntas, con el mayor celo, cuidado y diligencia; al no levantar *304las defensas afirmativas que protegían a dicha entidad; al no asesorar adecuadamente a la Asamblea Municipal ni al Alcalde cuando éstas aprobaron la estipulación por $8,000.00 y al fir-mar el documento de transacción (estipulación) sin que se hu-biera presentado prueba alguna que justificara las cuantías pa-gadas por concepto de los daños y gastos alegados.
CARGO II
El Ledo. Dennis Vélez Barlucea violó el Canon 21 de Etica Profesional (4 L.P.R.A. Ap. IX, C. 21) al asesorar legalmente a una parte para que demandara a su cliente y al preparar la demanda para que la Srta. Nereida Román Torres la presen-tara por derecho propio. También violó el deber de lealtad com-pleta para con su cliente que le impone el Canon 21 al no cum-plir con la cláusula novena de su contrato de servicios profesionales.
CARGO III
El Ledo. Dennis Vélez Barlucea violó el Canon 38 (4 L.P.R.A. Ap. IX, C. 38) al asesorar a una persona en un asunto donde los intereses reclamados eran contrarios a los de su cliente, el Mu-nicipio de Adjuntas; al preparar una demanda para que dicha persona la presentara por derecho propio; al transigir un pleito sin levantar las defensas afirmativas que poseía el Municipio y que podrían impedir que el tribunal tuviese jurisdicción sobre el litigio. Dichas actuaciones tienen la apariencia de que el abo-gado querellado y la demandante crearon y transaron un pleito para beneficiar a la parte reclamante en perjuicio de los inte-reses del Municipio. Querella, págs. 7-8.
El 13 de febrero de 1998, el licenciado Vélez Barlucea presentó su “Contestación a la Querella”. El referido le-trado argumentó que ante la falta de diligenciamiento del emplazamiento y la notificación de la demanda al Munici-pio(13) es facultad discrecional del abogado, en consulta con su cliente, invocar o no la defensa de falta de jurisdicción *305sobre el Municipio.(14) Adujo, además, que el Municipio nunca objetó la renuncia a la referida defensa afirmativa. (15)
Por otro lado, arguyo que la parte del Canon 21 del Có-digo de Etica Profesional, supra, que regula el conflicto de intereses1 de dos o más clientes del abogado entre sí, o con los intereses del abogado, requiere técnicamente que exista una relación abogado-cliente dual conflictiva previo al exa-men de la existencia de un conflicto de intereses.(16) Adujo el abogado querellado que el señor Román Rivera y la se-ñorita Román Torres no lo contrataron como abogado, por lo que no podía haber un conflicto de interés entre clientes, ya que entre estos últimos y él nunca existió una relación abogado-cliente. Finalmente, argumentó que el haber ad-vertido a la señorita Román Torres sobre su derecho a de-mandar al Municipio no constituye violación ética alguna, sino que actuó conforme a los cánones de ética profesional, al no engañar a una potencial parte adversa. Sostuvo, ade-más, que toda reunión con el señor Román Rivera y la se-ñorita Román Torres fue en carácter de representante legal del Municipio.
El 28 de julio de 1998 el Comisionado Especial rindió su informe,(17) en el cual hizo las determinaciones de hecho correspondientes, entre ellas, las siguientes: (1) que el li-cenciado Vélez Barlucea y el Municipio firmaron un con-trato de servicios profesionales con vigencia desde el 1ro de julio de 1991 hasta el 30 de junio de 1992; (2) que la seño-rita Román Torres era la arrendataria de un local desti-*306nado a la venta de objetos de cerámica; (3) que el Alcalde del Municipio le notificó a la señorita Román Torres que tenía que desalojar el referido local; (4) que el señor Román Rivera se reunió con el licenciado Vélez Barlucea y con el Alcalde del referido Municipio, y le reclamó la suma de dieciocho mil dólares ($18,000) por el negocio que operaba su hija y del cual fue desalojada; (5) que el licenciado Vélez Barlucea le manifestó que era necesario que demandara al Municipio; (6) que en la oficina del licenciado Vélez Barlu-cea se preparó la demanda de daños y perjuicios, que pos-teriormente presentó la señorita Román Torres por dere-cho propio en el Tribunal de Primera Instancia, Subsección de Distrito, Sala de Adjuntas; (7) que luego de radicada la demanda, el licenciado Vélez Barlucea orientó a la señorita Román Torres para que llegara a un acuerdo con el Muni-cipio; (8) que el referido letrado no le cobró a la señorita Román Torres por la ayuda y orientación legal que le brindó.(18)
Contando con ambas comparecencias, el caso quedó so-metido en los méritos.
H-i I — i
El Canon 18 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, impone taxativamente a los abogados la obligación de defender diligentemente los intereses del cliente, pero sin recurrir a la violación de las leyes o a cometer engaños para sostener su causa.(19) Sobre este particular, el Canon 18 dispone como sigue:
Será impropio de un abogado asumir una representación pro-fesional cuando está consciente de que no puede rendir una labor idónea competente y que no puede prepararse adecuada-mente sin que ello apareje los gastos o demoras irrazonables a su cliente o a la administración de la justicia.
*307Es deber del abogado defender los intereses del cliente dili-gentemente, desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurídica en general estima adecuada y responsable. 4 L.P.R.A. Ap. IX.
Reiteramos nuestro pronunciamiento, a los efectos de que “ ‘irrespectivamente de las razones y motivaciones que pueda tener un abogado para llevar o no un caso, una vez asume la representación de un cliente [, tiene ante el cliente] y ante el tribunal la responsabilidad indelegable de llevar a cabo esa gestión profesional con el más alto grado de diligencia y competencia posible’ ”.(20) La precitada premisa va a tono con el deber del abogado de aplicar en cada caso sus conocimientos, experiencias y habilidad de manera adecuada, responsable, capaz y efectiva.(21) Un patrón de indiferencia, desidia, despreocupación, inacción y displicencia en el manejo de un caso constituye una violación al citado Canon 18.(22)
Entendemos que el licenciado Vélez Barlucea no incu-rrió en violación al Canon 18 del Código de Etica Profesio-nal, supra. La conducta desplegada por el querellado du-rante el descargo de sus responsabilidades profesionales al representar al Municipio en el referido caso, no se enmarca dentro de una actuación culposa o negligente para con su cliente. El hecho de que el licenciado Vélez Barlucea no levantara la defensa de falta de jurisdicción sobre la persona, por falta de diligenciamiento del emplazamiento y notificación de la demanda, no denota una falta de diligen-cia y mucho menos desidia crasa. El levantar o no la de-fensa de falta de jurisdicción sobre la persona puede ser una estrategia o táctica de litigación, obviamente luego de *308consultarlo con su cliente, el Municipio, y éste estar de acuerdo. Sobre este particular, el comportamiento del li-cenciado Vélez Barlucea no representa la situación ordina-ria de conducta impropia contemplada en el citado canon 18. El querellado no violó el Canon 38 del Código de Ética Profesional, supra, por el hecho de transigir el pleito en representación de su cliente sin levantar la defensa afir-mativa antes aludida.
Por otro lado, se le imputa al licenciado Vélez Barlucea que violó el Canon 18 del Código de Ética Profesional, supra, al no asesorar adecuadamente a la Asamblea Municipal ni al Alcalde cuando se aprobó la estipulación por la cantidad de ocho mil dólares ($8,000), sin que se hubiese presentado prueba alguna que justificara los daños alega-dos en la demanda. Entendemos que este señalamiento es improcedente, a tenor con las determinaciones de hecho del Comisionado Especial. No surge de dichas determina-ciones que no se produjeron daños a la señorita Román Torres como consecuencia del desalojo. Para poder concluir que el abogado querellado en efecto violó el citado Canon 18, era necesario determinar la inexistencia de los daños alegados por la señorita Román Torres o que los daños pro-ducidos no ameritaban la indemnización estipulada por la suma de ocho mil dólares ($8,000). Ante la ausencia de determinación fáctica a esos efectos, no podemos resolver que el abogado querellado haya transgredido el citado Canon 18. Concluimos que la referida imputación no se sos-tiene, a tenor con la prueba desfilada ante el Comisionado Especial, ni del expediente de este Tribunal.
HH l-H
Respecto a los cargos segundo y tercero, los examinare-mos en conjunto.
El Canon 21 del Código de Ética Profesional, supra, dispone, en lo pertinente, lo siguiente:
*309El abogado tiene para con su cliente un deber de lealtad completa. Este deber incluye la obligación de divulgar al cliente todas las circunstancias de sus relaciones con las partes y con terceras personas, y cualquier interés en la controversia que pudiera influir en el cliente al seleccionar su consejero....
No es propio de un profesional el representar intereses encontrados. Dentro del significado de esta regla, un abogado representa intereses encontrados cuando, en beneficio de un cliente, es su deber abogar por aquello a que debe oponerse en cumplimiento de sus obligaciones para con otro cliente. (Énfa-sis suplido.)
La relación abogado-cliente se funda en el deber de leal-tad y de confidencialidad de todo abogado para con su cliente,(23) su relación es de naturaleza fiduciaria y está fundada en la honradez absoluta(24). La obligación de re-presentar al cliente a tenor con dicha lealtad incluye, entre otras cosas, ejercer un criterio profesional independiente y desligado de sus propios intereses, y no divulgar los secre-tos y las confidencias que el cliente haya compartido du-rante el transcurso de sus representaciones pasadas y presentes. (25)
En todas las decisiones anteriores —por conflicto de intereses— en que hemos impuesto una sanción disciplinaria al amparo del citado Canon 21, ha existido una relación abogado-cliente.(26) No obstante, hemos manifestado, además, la necesidad de evitar conflictos de intereses potenciales,(27) Sobre este particular, no nos persuade el argumento del licenciado Vélez Barlucea, quien plantea que al asesorar a la señorita Román Torres actuó de conformidad con los preceptos éticos que rigen a la clase togada, *310pues no engañó a una potencial parte adversa. Entende-mos que la conducta del licenciado Vélez Barlucea al redac-tar en su oficina una demanda de una tercera persona contra su cliente —el Municipio— es una clara violación al deber de fiducia que preceptúa el citado Canon 21.
El citado Canon 38 del Código de Ética Profesional dispone, en lo pertinente, lo siguiente: “El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque al así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia”.
Ciertamente, la apariencia de conducta impropia puede resultar muy perniciosa “al respeto de la ciudadanía por sus instituciones de justicia y por la confianza que los clientes depositan en sus abogados”. (28) Precisa señalar, que “aún la apariencia de conducta impropia o conflicto de intereses puede tener un efecto tan dañino sobre la ima-gen, confianza y respeto del público por su gobierno, como la verdadera impropiedad ética”. (29)
Concluimos que la actuación del querellado constituye una apariencia de conducta impropia, conforme al citado Canon 38. Dicho comportamiento, no sólo atenta contra la relación de fiducia y de confidencialidad idónea de toda relación abogado-cliente, sino que también perjudica el respeto y la confianza del pueblo en nuestro sistema de gobierno.
Finalmente, hemos establecido que al determinar la sanción disciplinaria aplicable al abogado querellado, podemos tomar en cuenta factores como la reputación del abogado en su comunidad, el previo historial de éste, si es su primera falta, la aceptación de la falta y su sincero arrepentimiento, si se trata de una conducta aislada, el ánimo *311de lucro que medió en su actuación, resarcimiento al cliente y cualesquiera otras consideraciones ya bien ate-nuantes o agravantes que medien de acuerdo a los hechos. (30)
En el presente caso, tomamos en consideración a favor del licenciado Vélez Barlucea los siguientes atenuantes: (a) ni el cliente del abogado querellado, el Municipio, ni la señorita Román Torres presentaron queja alguna respecto al comportamiento del licenciado Vélez Barlucea; (b) los hechos demuestran que no hubo mala fe, intención de lucro o de engañar a su cliente o a la señorita Román Torres de parte del abogado querellado; (c) que el abogado querellado ha gozado de buena reputación por espacio de veintiún (21) años, desde que fue admitido al ejercicio de la abogacía, y (d) que es su primera falta dentro de su descargo profesio-nal en la abogacía.
En virtud de lo anterior, procede que impongamos la sanción disciplinaria consistente en una amonestación al licenciado Vélez Barlucea, apercibiéndolo de cumplir a ca-balidad en el futuro con los Cánones del Código de Etica Profesional que rigen la profesión de abogado.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García disintió “por entender que el querellado violó lo dispuesto en el Canon 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, y por considerar, además, que la gravedad de la conducta del querellado amerita una suspensión del ejercicio de la abo-gacía por un término no menor de tres (3) meses”. El Juez Asociado Señor Hernández Denton disintió “por entender que el Lie. Dennis Vélez Barlucea violó los Cánones 18 y 21 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, pues incurrió en un claro conflicto de intereses al redactar una *312demanda de una tercera persona contra su cliente, el Mu-nicipio de Adjuntas, con el cual el abogado tenía un con-trato de asesoría legal. Lo suspenderíamos de la profesión de la abogacía por un término de un (1) año”.
El Juez Asociado Señor Fuster Berlingeri no intervino.

 Exhibit III del Informe del Comisionado Especial (Informe).


 Exhibit I del Informe.


 32 L.P.R.A. see. 2901 et seq.


 Exhibit VIII del Informe.


 Exhibit V y Exibit VI del Informe.


 Exhibit EX del Informe.


 Exhibit X del Informe.


 Querella, pág. 3.


 La señorita Román Torres manifestó que la demanda fue redactada por el licenciado Vélez Barlucea. Declaración jurada de la señorita Román Torres, pág. 6, adjunta con la Queja presentada el pasado 21 de marzo de 1997.


 De la declaración jurada tomada al Sr. Mariano Román Rivera surge que había sido asambleísta municipal de Adjuntas. Que en ningún momento ni él ni su hija, la señorita Román Torres, tuvieron la intención de demandar al Municipio de Adjuntas. Manifestó, además, que el licenciado Vélez Barlucea preparó la demanda de daños y perjuicios contra el referido Municipio. El señor Román Rivera sostuvo que compró el sello de Rentas Internas de diez dólares ($10) y lo llevó a la oficina del licenciado Vélez Barlucea. Declaración jurada del señor Román Rivera, anejada a la Queja presentada el 21 de marzo de 1997.


 Véase la Queja, pág. 1.


 4 L.P.R.A. Ap. IX.


 Véase la Certificación de la Secretaria General del Tribunal, Subsección de Distrito, Sala de Adjuntas, en la que afirma que del expediente del caso Civil Núm. CD-1992-172 no surge que se haya emplazado al Municipio de Adjuntas. Exhibit XI del Informe del Comisionado Especial.


 “El abogado debe decidir objetivamente cuál debe ser el curso legal óptimo para cada cliente.” Véase “Contestación a la Querella”, pág. 6, citando a In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778, 789 (1984).


 “Contestación a la Querella”, pág. 6.


 Véase “Contestación a la Querella”, pág. 4, citando a García O’Neill v. Cruz, 126 D.P.R. 518, 523 (1990).


 El 13 de marzo de 1998 este Tribunal emitió una resolución mediante la cual nombró al Hon. Agustín Mangual Hernández para que, en presencia de las partes y en calidad de Comisionado Especial, escuchara y recibiera la prueba que las partes pudieran presentarle.


 Informe del Comisionado Especial.


 In re Díaz Ortiz, 150 D.P.R. 418 (2000).


 In re Acevedo Álvarez, 143 D.P.R. 293, 297-298 (1997) Véanse: In re Pagan Hernández, 141 D.P.R. 113 (1996); In re Siverio Orta, 117 D.P.R. 14, 19 (1986); In re Padilla Pérez, 135 D.P.R. 770 (1994).


 In re Cardona Ubiñas, 146 D.P.R. 598, 605 (1998); In re Vélez Valentín, 124 D.P.R. 403 (1989).


 In re Cardona Ubiñas, supra, pág. 605, citando a In re Arana Arana, 112 D.P.R. 838 (1982).


 In re Belén Trujillo, 126 D.P.R. 743, 754-755 (1990).


 In re Pereira Esteves, 131 D.P.R. 515 (1992); In re Rivera Carmona, 114 D.P.R. 390 (1983).


 Liquilux Gas Corp. v. Berríos, Zaragoza, 138 D.P.R. 850, 857-858 (1995); Robles Sanabria, Ex parte, 133 D.P.R. 739 (1993).


 In re Pizarro Santiago, 117 D.P.R. 197 (1986); In re Carreras Rovira y Suá-rez Zayas, supra; In re Rojas Lugo, 114 D.P.R. 687 (1983); In re Roldán González, 113 D.P.R. 238 (1982); In re Martínez Rivera, 106 D.P.R. 239 (1977).


 Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172, 190 (1985).


 In re Nogueras Cartagena, 150 D.P.R. 665 (2000); In re Rojas Lugo, supra, págs. 690-691.


 López v. Depto. de Salud, 145 D.P.R. 721 (1998).


 Véanse: In re Padilla Rodríguez, 145 D.P.R. 536 (1998); In re Ortiz Velázquez, 145 D.P.R. 308, 314 (1998); In re Valcárcel Mulero I, 142 D.P.R. 41 (1996); In re Fernández. Paoli, 141 D.P.R. 10 (1996); In re Díaz Ortiz, supra.